DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1, 3-4, 6-7, 9, 12-13, 16-20 and 22-28 are allowed.
3.	The following is an examiner’s statement of reasons for allowance:
Claims 1 and 22-23 are allowed in view of the remarks filed on 01/24/2022.  The prior arts of record fail to anticipate or fairly suggest the combination of limitations as presented in the independent claims 1, 22 and 23.  Specifically, the prior arts of record, taken singly or in combination, do not teach or suggest the limitation “wherein the deriving the derived candidate comprises, in a case that the derived candidate is derived from a first motion candidate that is a bi-predictive motion candidate having a first MV in a first list and a second MV in a second list and from a second motion candidate that is a uni-predictive motion candidate having a third MV in the first list, and the first MV and the third MV pointing to different reference pictures: setting an average of the first MV and the third MV without scaling as a first derived MV of the derived candidate in the first list; and setting the second MV as a second derived MV of the derived candidate in the second list” in combination with the rest of the limitations.
Claims 3-4, 6-7, 9, 12-13, 16-20 and 24-28 are allowed for incorporating the allowable subject matter from claims 1 and 22-23 by dependency.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 







/MOHAMMED JEBARI/
Primary Examiner, Art Unit 2482